DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections

Claims 1, 5, 7, and 13 are objected to because of the following informalities: 
- claim 1, “individual information technology (IT) equipment” (line 2) should be – more than one information technology (IT) component 
- claim 5, “the first temperature range” (line 8) should be -- the second temperature range --.
- claim 7, “information technology (IT) equipment” (line 2) should be – more than one information technology (IT) component 
- claim 13, “individual information technology (IT) equipment” (line 2) should be – more than one information technology (IT) component  --.
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: specific data structure (claims 1, 7, 13), environmental subsystem (claims 7, 13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 19, and 16, “adjusting the temperature set point in increments to not exceed the first temperature change rate” is indefinite because the temperature set point is not comparable with the first temperature change rate.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 7, and 13 recite an abstract idea of “determining a first temperature range specified in the specification data structure for a first IT component of the more than one IT component that is scheduled to transition into in a first operational state” (mental process), “determining whether the temperature of the supply air provided to the first IT component is at/within the first temperature range” (mental process).
Under step 2A, prong 2, the abstract idea is integrated into a practical application including “adjusting a temperature set point of supply air provided by the data center to the first IT component to be within the first temperature range” and “triggering activation of the first IT component into the first operating state”. Accordingly, claim 1, 7, and 13 and their respective dependent claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiederhold et al. (US 20210204448) in view of Lovicott et al. (US 2018/0164841).

Regarding claims 1, 7, and 13, Wiederhold et al. discloses a method and management system of controlling interior environmental conditions to facilitate operating state changes of individual information technology (IT) equipment in a data center (100) (Abstract; Fig. 1; paragraph 0025, lines 25-27), the method comprising:
monitoring one or more sensors (156c; Fig. 1) that detect an interior air temperature value of a data center (100) containing more than one IT component (102);
accessing environmental conditions (cooling requirements of IHS 102) specified to enable each one of the more than one IT component (IHSs) to function in one or more operational operating states (managing environmental system to meet cooling requirements for operation of IHS 102, paragraph 0025, lines 2-10);
determining, by a controller (138), a first temperature range for a first IT component of the more than one IT component that is scheduled to transition into in a first operational state (paragraph 0025, lines 2-10);
adjusting a temperature set point of supply air provided by the data center to the first IT component to be within the first temperature range (cooling, paragraph 0025, lines 2-10, 25-28, 34-35);
determining whether the temperature of the supply air provided to the first IT component is at/within the first temperature range (control cooling, paragraph 0025, lines 2-10, 22-28); and
in response to determining that the interior air temperature is within the first temperature range, triggering activation of the first IT component into the first operating state (executes cooling mode to enable functionality of IHS components, paragraph 0025, lines 2-10, 25-28, 20-22).

Regarding claim 7, Wiederhold et al. further discloses
an environmental subsystem (104) that provides supply air to moderate or cool a temperature of more than one IT component (paragraph 0025, lines 2-4) within a data center (100, Fig. 1);
a memory (114) containing a cooling mode and equipment operating state (CM/EOS) application (119); and
a controller (138) that is communicatively coupled to the environmental subsystem (104) (Fig. 1), the one or more sensors (156c), and the memory (114), the controller (138) executing the CM/EOS application (119) to perform the method.

Regarding claim 13, Wiederhold et al. further discloses:
an enclosing structure (141, Fig. 1);
more than one heat-generating IT component (IHSs 102) positioned in the enclosing structure (Fig. 1);

Wiederhold et al. does not disclose a specification data structure containing environmental conditions. 

Lovicott et al. discloses a specification data structure (154, 156) for containing environmental conditions (temperature) (Fig. 1). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Wiederhold et al. with a specification data structure as disclosed by Lovicott et al. for the purpose of accessing environmental conditions.

Regarding claims 2, 8, and 14, Wiederhold et al. discloses
monitoring one or more sensors (156b) that detect an interior humidity value (Fig. 1); 
determining a first humidity range specified for the first IT component that is scheduled to transition into the first operational state (paragraph 0025, lines 2-10);
adjusting a humidity set point of the supply air provided to the first IT component to be within the first humidity range (cooling, paragraph 0025, lines 2-10, 25-33);
determining whether the interior humidity is at/within the first humidity range (control cooling, paragraph 0025, lines 2-10, 22-28); and
triggering the activation of the first IT component to the first operational state further in response to determining that the interior humidity is within the first humidity range, while the interior air temperature is within the first temperature range (control cooling for operation/functionality of IHS, paragraph 0025, lines 2-10, 22-28).

Regarding claims 5, 11, and 17, Wiederhold et al. discloses the first operational state is a startup state (paragraph 0025, lines 6-8).

While Wiederhold et al. does not expressly disclose
determining a second temperature range specified for the first IT component function in a second operational state comprising an operating state;
adjusting the temperature set point of the management system to be within the second temperature range;
determining whether the temperature of the supply air provided to the first IT component is at/within the first temperature range; and
in response to determining that the interior air temperature is within the second temperature range, triggering the activation of the first IT component to the second operational state,
Wiederhold et al. discloses determining plural temperature ranges (paragraph 0025, lines 6-7) specified for the first IT component function in operational states (startup/standby/operation, paragraph 0025, lines 7-8) comprising an operating state (startup/standby/operation, paragraph 0025, line 7). Accordingly, it would have been obvious to
determine a second temperature range specified for the first IT component function in a second operational state comprising an operating state (paragraph 0025, lines 2-10);
adjusting the temperature set point of the management system to be within the second temperature range (cooling, paragraph 0025, lines 2-10, 25-28, 34-35);
determining whether the temperature of the supply air provided to the first IT component is at/within the first temperature range (control cooling, paragraph 0025, lines 2-10, 22-28); and
in response to determining that the interior air temperature is within the second temperature range, triggering the activation of the first IT component to the second operational state (standby/operation, paragraph 0025, lines 7-8) (executes cooling mode to enable functionality of IHS components, paragraph 0025, lines 2-10, 25-28, 20-22).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Wiederhold et al. with determining a second temperature range specified for the first IT component function in a second operational state comprising an operating state as suggested by determining plural temperature ranges specified for the first IT component function in operational states for the purpose of triggering the activation of the first IT component to the second operational state.

Regarding claims 6, 12, and 18, Wiederhold et al. discloses receiving a request to activate a second IT component of the more than one IT component (cooling conditions enables startup of [plural] IHSs, paragraph 0025, lines 6-8).

While Wiederhold et al. does not expressly disclose
determining a third temperature range specified in the specification data structure for the second IT component that is scheduled to transition into an operational state;
adjusting the temperature set point of the management system to be within an overlapping range of the second temperature range and the third temperature range; 
determining whether the temperature of the supply air provided to the first IT component is within the third temperature range; and
in response to determining that the interior air temperature is within the third temperature range, activating the second IT component to the operational state,
Wiederhold et al. discloses determining plural temperature ranges (paragraph 0025, lines 6-7) specified for the first IT component function in operational states (startup/standby/operation, paragraph 0025, lines 7-8) comprising an operating state (startup/standby/operation, paragraph 0025, line 7) for plural IHSs.
Lovicott et al. discloses a specification data structure (154, 156) for containing environmental conditions (temperature) (Fig. 1). 
Accordingly, it would have been obvious to
determine a third temperature range specified in the specification data structure for the second IT component that is scheduled to transitioned into an operational state (paragraph 0025, lines 2-10);
adjusting the temperature set point of the management system to be within an overlapping range of the second temperature range and the third temperature range (cooling within the temperature ranges, paragraph 0025, lines 2-10, 25-28, 34-35);
determining whether the temperature of the supply air provided to the first IT component is at/within the third temperature range (control cooling, paragraph 0025, lines 2-10, 22-28); and
in response to determining that the interior air temperature is within the third temperature range, activating the second IT component to the operational state (standby/operation, paragraph 0025, lines 7-8) (executes cooling mode to enable functionality of IHS components, paragraph 0025, lines 2-10, 25-28, 20-22).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Wiederhold et al. with determining a third temperature range specified by the specification data structure for the second IT component as suggested by Lovicott et al. for the purpose of activating the second IT component to the operational state.

Regarding claim 19, Wiederhold et al. discloses the enclosing structure (141 is an enclosure of MDC, Fig. 1) comprises a volumetric container (paragraph 0025, lines 1-2) that is transportable to a deployed operating location of the data center (paragraph 0028, lines 1-3).

	Allowable Subject Matter

Claims 3, 4, 9, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method and system of controlling interior environmental conditions to facilitate operating state changes of individual information technology (IT) equipment in a data center comprising in response to determining that the interior air temperature is within the first temperature range, delaying, for a length of the hold time, the activation of the first IT component to the first operational state (claims 3, 9, 15)  or determining a first temperature change rate specified for the first operational state of the first IT component; and adjusting the temperature set point in increments to not exceed the first temperature change rate (claims 4, 10, 16)  is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wiederhold et al. discloses “a multiple mode cooling system comprising a controller that determines “a hold time (minimum off-time, Abstract, line 9) that provides sufficient exposure of the first IT component to the supply air at the temperature set point for a thermal mass of the first IT component to have an internal component temperature that is at/within the first temperature range (Abstract, lines 7-14). However, Wiederhold et al. does not disclose delaying, for a length of the hold time (delaying minimum off-time), the activation of the first IT component to the first operational state in response to determining that the interior air temperature is within the first temperature.
	Wiederhold et al. further discloses closed loop feedback of the interior temperature value (monitoring temperature, Fig. 1, while controlling cooling (paragraph 0025, lines 2-10). However, Wiederhold et al. does not disclose determining a first temperature change rate specified for the first operational state of the first IT component; and adjusting the temperature set point in increments to not exceed the first temperature change rate.
	Schmitt et al. (US 2016/0198593) discloses a cooling system for an operating space of a large scale information handling system (Abstract). However, Schmitt et al. et al. does not disclose delaying, for a length of the hold time, the activation of the first IT component to the first operational state in response to determining that the interior air temperature is within the first temperature or determining a first temperature change rate specified for the first operational state of the first IT component; and adjusting the temperature set point in increments to not exceed the first temperature change rate.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        July 15, 2022